Citation Nr: 1704681	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-45 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine prior to July 23, 2012.

2.  Entitlement to a schedular rating in excess of 20 percent for IVDS of the lumbar spine from July 23, 2012 to May 20, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2013.

These matters were remanded by the Board in April 2014 for further development.  In a January 2015 decision, the Board denied a rating in excess of 10 percent for lumbar spine IVDS prior to July 23, 2012 and denied a rating in excess of 20 percent for lumbar spine IVDS for the period from July 23, 2012 to May 20, 2014.
The Veteran appealed and in July 2016, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion) vacating the January 2015 Board decision to the extent that it denied entitlement to schedular disability ratings in excess of 10 percent for the Veteran's service-connected lumbar spine IVDS for the period prior to July 23, 2012, and in excess of 20 percent for the period from July 23, 2012, through May 20, 2014, and remanding the claims for readjudication and additional development.  The Veteran did not appeal the Board's denial of his requests for (1) an increased disability rating in excess of 40 percent for his service-connected back disability beginning on May 21, 2014; (2) a disability rating in excess of 10 percent for left-lower-extremity neuropathy; (3) a disability rating in excess of 20 percent for right lower- extremity radiculopathy; and (4) a TDIU pursuant to 38 C.F.R. § 4.16(a).  Thus, these issues are not before the Board.

Additionally, in a December 2015 decision, the Board denied entitlement to an extraschedular disability rating for the Veteran's back disability, to include associated orthopedic and neurologic manifestations, and an extraschedular rating for the combined effects of all of his service-connected disabilities.  These issues were not the subject of the July 2016 Joint Motion and are thus not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to obtain further development.  It is unclear from a review of the June 2008 and October 2012 VA examination reports whether the examinations included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158, 166(2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new VA examination is necessary with the appropriate range of motion testing. 

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from May 2014 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his lumbar spine disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies, and should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

